Citation Nr: 0510622	
Decision Date: 04/13/05    Archive Date: 04/21/05	

DOCKET NO.  03-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
shoulder bursitis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1968 to March 
1970.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge and Purple Heart Medal, among 
others. 

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied an 
evaluation in excess of 10 percent for left shoulder 
bursitis.  During the pendency of this appeal, however, the 
RO granted the veteran an increased evaluation from 10 to 
20 percent effective from the date of his claim for increase 
in March 2001.  In June 2004, the Board remanded this issue 
for additional evidentiary development which has been 
completed.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although left shoulder range of motion remains at 
shoulder level, the veteran is shown to have functional loss 
due to painful motion on flare-ups on a nearly daily basis 
while working with an additional diminution of range of 
motion of 50 percent reducing effective range of motion to 
more nearly approximate range of motion to 45 degrees from 
the side.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5019, 5002, 5201, 5202, 5203 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.  

Review of the claims folder reveals that the veteran was 
initially notified of VCAA in October 2001, prior to the 
issuance of the rating decision now on appeal in January 
2002.  The veteran was also formally notified of VCAA in 
March 2002 and June 2004.  These notifications informed the 
veteran of the evidence necessary to substantiate his claim 
and offered to assist him in collecting any evidence he might 
reasonably identify.  The veteran was requested to submit any 
evidence he might have in his possession in support of his 
claim.  The rating action notifications and statements of the 
case issued during the pendency of this appeal include the 
regulatory implementation of VCAA, the regulations governing 
entitlement to increased evaluations for the veteran's 
service-connected left shoulder bursitis, and a clear 
statement of reasons and bases for increasing his evaluation 
from 10 to 20 percent but no higher.  The veteran was 
provided VA examinations which are adequate for rating 
purposes.  

All known available records of the veteran's treatment with 
VA have been collected for review.  The veteran does not 
argue nor does the evidence on file indicate that there 
remains any additional evidence which is uncollected for 
review.  The Board finds that there is no reasonable 
likelihood that any additional evidence is available for 
review.  The veteran has been informed of the evidence which 
he must present and what evidence VA would collect on his 
behalf, and VA's duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal exertion, strength, speed, coordination and endurance.  
Examinations must adequately show anatomical damage and 
functional loss with respect to these elements.  Functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain supported by adequate 
pathology.  38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered to be a major joint.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the US Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes in the Schedule which provide a rating solely on the 
basis of ranges of motion must specifically consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss and factors of joint disability attributable 
to pain).  If additional functional loss is attributable to 
pain on flare-ups demonstrating increased periods of 
disability, rating officials must consider whether these 
flare-ups warrant a higher schedular evaluation based on 
additional limitation of motion of the affected joint.  
Bursitis is listed in the Schedule at 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  It is to be rated on limitation of 
motion of affected parts, as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion.  Id. 

Limitation of motion of the arm, attributable to shoulder 
disability, warrants a 30 percent evaluation for the minor 
arm if motion is limited to 25 degrees from the side, 
warrants a 20 percent evaluation if motion of the arm is 
limited to midway between the side and shoulder or at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Normal range of motion of shoulder abduction is from 
0 degrees with the arm straight down to the side through a 
range of motion to 180 degrees with the arm fully raised.  
38 C.F.R. § 4.71, Plate I.  

Analysis:  Historically, the veteran was granted service 
connection for left shoulder bursitis with a 10 percent 
evaluation effective from the date of service separation in 
March 1970.  This evaluation remained in effect for many 
years until the veteran requested an increased evaluation 
giving rise to this appeal.  During the pendency of this 
appeal, and apparently in consideration of a recent October 
2001 VA examination, the RO granted the veteran an increased 
evaluation from 10 to 20 percent for left shoulder bursitis, 
made effective from the date of his claim for increase in 
March 2001.  

Historical review of the veteran's claims folder does not 
reveal significant ongoing medical treatment for the 
veteran's left shoulder bursitis.  

In October 2001, the veteran was provided a fee-basis VA 
examination.  X-ray studies of the left shoulder were 
interpreted as revealing mild degenerative arthritis 
involving the shoulder and AC joint.  The veteran was right-
hand dominant.  The appearance of the left shoulder was 
normal with no evidence of heat, redness, swelling, effusion, 
drainage, instability or weakness.  Range of motion of the 
left shoulder revealed both flexion and abduction to 90 
degrees.  There was pain at the end of ranges of motion.  
This examiner specifically reported that weakness, 
incoordination, fatigue or lack of endurance did not limit 
the veteran's range of left shoulder motion.  The diagnosis 
was left shoulder bursitis.  

VA outpatient treatment records in June 2002, reveal that the 
veteran underwent several weeks of physical therapy for both 
shoulders.  Left shoulder range of motion at this time was 
roughly at shoulder level or a little below.  The veteran 
reported having pain at extremes of range of motion and that 
this limited his ability to work.  

The veteran was provided another VA examination in July 2004.  
His claims folder and available VA medical records were 
reviewed by the physician conducting the examination.  The 
right shoulder joint had no redness or heat and no locking.  
The veteran had not undergone any surgery or additional left 
shoulder injuries.  He reported daily flare-ups lasting 15 to 
20 minutes when he was required to stop work and rest.  He 
did not lose time from work because he could not afford to do 
so.  Examination revealed that musculature of both the left 
and right shoulder was a bit diminished.  Left shoulder 
abduction was 85 degrees, roughly halfway between straight 
down and straight up.  Adduction and abduction and strength 
of biceps was 4/5, limited by complaints of pain.  There was 
crepitus noted on internal rotation throughout range of 
motion.  X-rays revealed chondrocalcinosis of the superior 
labrum.  They were otherwise noted to be unremarkable.  
However, prior X-ray studies of the shoulders in January 2002 
were interpreted as revealing degenerative changes of both AC 
joints.  The diagnosis was chondrocalcinosis of the left 
shoulder with mild acromioclavicular osteoarthritis.  
Examination revealed no evidence of instability or 
subluxation.  Painful motion, however, was obvious as well as 
functional loss due to pain.  Functional loss was 
characterized as "moderate," but this physician opined that 
increased fatigability and weakness while the veteran was 
employed could be expected to result in a diminishment in his 
level of function of 50 percent from his baseline, which was 
already diminished.  

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 20 percent.  
The RO granted the veteran an increased evaluation to 20 
percent from the date of his claim for increase during the 
pendency of this appeal.  That 20 percent evaluation is 
warranted for left arm/shoulder range of motion limited to 
both at the shoulder level (90 degrees), and midway between 
the side and shoulder level (45 degrees).  At all times 
during the pendency of this appeal, the veteran is shown to 
have range of motion of roughly 90 degrees, at shoulder 
level, which warrants a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  A 20 percent evaluation, 
however, is also warranted for motion limited to only 45 
degrees.  

VA examinations in October 2001 and July 2004 reveal range of 
motion of the veteran's left shoulder to be at roughly the 
shoulder level, and this was confirmed on VA outpatient 
treatment records.  At the time of the October 2001 VA 
examination, however, the examiner specifically noted that 
weakness, incoordination, fatigue or lack of endurance did 
not limit range of motion.  By the time of the July 2004 VA 
examination, however, although tested range of motion still 
approximated as roughly at shoulder level, the examiner 
specifically stated that increased fatigability and weakness 
due to the veteran's employment could be expected to result 
in a diminution of function of approximately 50 percent from 
his baseline.  A fifty percent reduction from a 90-degree 
range of motion baseline would be 45 degrees.  Diagnostic 
Code 5201 specifically provides for a 20 percent evaluation 
for shoulder/arm range of motion which is midway between the 
side and shoulder level, which equates to 45 degrees.  

To warrant the next higher evaluation, range of motion would 
have to be limited to only 25 degrees from the side either as 
a result of ordinary range of motion testing, or in 
consideration of DeLuca factors including pain during flare-
ups with restricted range of motion.  The currently assigned 
20 percent evaluation is warranted even in consideration of 
the DeLuca factors in this case.  That is, the veteran is 
generally shown to be able to move the left shoulder/arm to 
the level of the shoulder, but this may be limited to roughly 
45 degrees during periods of flare-ups.  Even at 45 degrees, 
in consideration of DeLuca factors, the presently assigned 20 
percent evaluation most nearly approximates the degree of 
disability presented by the competent clinical evidence on 
file.  At no time during the pendency of this appeal is the 
veteran's left shoulder shown either on direct testing or in 
consideration of DeLuca factors to more nearly approximate a 
restriction in range of motion to no more than 25 degrees 
from the side.  

The Board has also considered certain other diagnostic codes 
provided for evaluation of shoulder disability.  The veteran 
is not shown, however, to have ankylosis of the left shoulder 
joint (DC 5200), or to have impairment of the humerus 
resulting in fibrous union (DC 5202).  In this regard, it is 
noteworthy that the presently assigned 20 percent evaluation 
for the veteran's left shoulder bursitis is the identical 
evaluation warranted under DC 5203 for nonunion of the 
clavicle or scapula with loose movement of the joint (minor 
arm), or under DC 5202 for recurrent dislocation of the 
shoulder joint with frequent episodes of guarding of all arm 
movements (of the minor arm).  


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
shoulder bursitis is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


